07/15/2021



                                                                                                 Case Number: DA 21-0051




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT CAUSE NO.DA 21-0051


STATE OF MONTANA,

               Plaintiff/Appellees,
                                                            ORDER FOR
    vs.                                                     ADDITIONAL TIME FOR
                                                            FILING OPENING BRIEF
MICHAEL BONACORSI,

                Defendant/Appellant.


               Upon review of the Defendant/Appellant Fourth Motion for Additional Time for

Filing Opening Brief, and good cause therefrom;

               It is hereby ORDERED that the Defendant/Appellant shall have an additional

thirty (30) days from July 16, 2021, due date to file their Opening Brief. Defendant/Appellant

Opening Brief will be due August 16, 2021.




cc: Jami Rebsom
    Attorney General




                                                                                    Electronically signed
                                                                                                     1    by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                          July 15 2021